Citation Nr: 1036834	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  07-20 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado

THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 
1969.  The Veteran died in May 2001.  The Appellant is the 
Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in July 2006 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In June 2010, the Appellant appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the claims file.  At that hearing, the Appellant submitted 
additional evidence for consideration and waived initial RO 
consideration of the evidence.

The claim of service connection for the cause of the Veteran's 
death is REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  The Appellant did not file a claim for accrued benefits 
within one year of the Veteran's death; furthermore, at the time 
of the Veteran's death, there were no due, but unpaid, benefits 
to which the Veteran was entitled, and he did not have a claim 
pending before VA. 

2.  The Appellant has not submitted evidence that her net worth 
and her annual income is less than the applicable maximum annual 
pension rate.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.1000 (2009).

2.  The criteria for entitlement to nonservice-connected death 
pension benefits have not been met.  38 U.S.C.A. §§ 1503, 1541, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.3(b)(4), 3.23, 3.271, 
3.272 (2009). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

On the claim for accrued benefits and the claim for nonservice-
connected pension benefits, under the circumstances presented, it 
is not the factual evidence that is dispositive, but rather the 
application of the law and regulations to the undisputed facts.  
In such a case, the VCAA is not applicable. See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) (regarding entitlement to 
recognition as surviving spouse for purposes of reinstatement of 
death pension benefits, neither the duty to assist or the duty to 
notify provisions of VCAA are implicated when question is limited 
to interpretation and application of a statute).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Accrued Benefits

Periodic monetary benefits to which a Veteran was entitled at the 
time of his death under existing ratings or based on evidence in 
the file at the time of the Veteran's death may be paid to the 
proper claimant.  The benefits are referred to as accrued 
benefits.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.

An application for accrued benefits must be filed within a year 
after the date of a Veteran's death.  A claim for dependency and 
indemnity compensation, including a claim of service connection 
for the cause of the Veteran's death, is deemed to include a 
claim for accrued benefits.  38 C.F.R. § 3.1000(c).

A claim for VA benefits pending on the date of death means a 
claim filed with VA that had not been finally adjudicated by VA 
on or before the date of death.  38 C.F.R. § 3.1000.

Facts and Analysis 

The record shows that the Veteran died in May 2001, and the 
Appellant filed her claim for accrued benefits in March 2006.  
Therefore, the Appellant's claim for accrued benefits was not 
timely filed.

Moreover, in Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), 
the United States Court of Appeals for the Federal Circuit  held 
that for a surviving spouse to be entitled to accrued benefits, 
the Veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to benefits under an 
existing rating or decision.  At the time of the Veteran's death, 
he was not receiving or entitled to receive any periodic benefits 
from VA, and did not have a claim for such benefits pending.

The Appellant has asserted that at the time of the Veteran's 
death he had been granted disability benefits from the Social 
Security Administration and that the Veteran was in the process 
of completing the paperwork to file for VA benefits, which should 
entitle her to accrued benefits.  

As a claim must have been filed in order for death benefits to be 
paid, 38 C.F.R. § 3.152, and as no claim for periodic monetary 
benefits to which a Veteran was entitled at the time of his death 
under existing ratings or based on evidence in the file at the 
time of the Veteran's death was filed and as the Appellant has 
not produce evidence that the application for Social Security 
benefits was on a form jointly prescribed by VA and the Social 
Security Administration under 38 C.F.R. § 3.153, the Veteran did 
not have a pending claim at the time of his death. 

Therefore, the Appellant's claim for accrued benefits must be 
denied as a matter of law.  38 U.S.C.A. § 5121 and 38 C.F.R. § 
3.1000(c).

Nonservice-Connected Death Pension Benefits

VA law provides that nonservice-connected death pension benefits 
shall be paid to the surviving spouse of a Veteran of a period of 
war who meets established service requirements.  38 U.S.C.A. § 
1541. 

Death pension benefits are generally available for surviving 
spouses, as a result of the Veteran's nonservice-connected death.  
38 U.S.C.A. § 1541(a).  An Appellant is entitled to such benefits 
if the Veteran served for 90 days or more, part of which was 
during a period of war; or, if the Veteran served during a period 
of war and was discharged from service due to a service-connected 
disability or had a disability determined to be service-
connected, which would have justified a discharge for disability; 
and, if the claimant meets specific income and net worth 
requirements.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

A surviving spouse who meets these requirements will be paid the 
maximum rate of death pension, reduced by the amount of countable 
income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In determining 
annual income, all payments of any kind or from any source 
including salary, retirement or annuity payments, or similar 
income, which has been waived, shall be included except for 
listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a). 

Facts and Analysis 

The Veteran in this case served on active duty from September 
1965 to September 1969, during the Vietnam era.  Thus, his 
service qualifies the Appellant for nonservice-connected death 
pension benefits, which are dependent upon her specific income 
and net worth.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4). 

In her claim, filed in March 2006, the Appellant included a list 
of the assets of the estate and outstanding debts.  The claim 
form indicated her current income as "none."  Her accompanying 
statement noted that she had paid the debts from her IRA account, 
that she and the Veteran had been in the midst of some real 
estate transactions when he died, and that she filed personal 
bankruptcy in October 2001, in part due to expenses related to 
the Veteran's death.

In August 2006, the RO notified the Appellant that death pension 
benefits had been denied because she had not listed her earnings 
as she had marked earnings "unknown" in her application for 
death benefits.






In the Notice of Disagreement filed in September 2006, the 
Appellant stated that she had been unemployed since March of 
2004, and this was the reason no income was listed in the 
application.  She stated that she had been living on the proceeds 
from her 401(k) account, had returned to school, and had been 
nursing her mother after graduation.  When her claim was filed in 
March 2006, she had just started a new job, working part-time 
only, and had since changed jobs and was working full-time at 
present.  She did not, however, provide any income or expense 
data.

In the Statement of the Case, the RO included the regulations 
pertaining to computation of income and net worth for death 
pension purposes, as outlined in 38 C.F.R. §§ 3.260, 3.263, 
3.271, 3.272, and 3.275.  The RO again advised the Appellant that 
death pension was denied because she had failed to provide 
specific income information needed to determine eligibility.  

In a subsequent statement, accompanying her Substantive Appeal, 
the Appellant stated that she had provided specific income 
information in her original claim.  At that time she was 
unemployed; she had been employed since then, but was again 
unemployed.  No specific income or expense data accompanied the 
statement.

Payment of VA pension benefits are made at specified annual 
maximum rates, reduced on a dollar-for-dollar basis by annualized 
countable income.  38 U.S.C.A. § 1521.  In determining countable 
income, all payments of any kind or from any source will be 
included, unless specifically excluded by law or regulation. 
38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 3.262, 3.272. 

The maximum annual pension rate (MAPR) is set by Congress.  The 
rate, which changes annually, is published in Appendix B of the 
Veterans Benefit Administration Manual M21-1. 38 U.S.C.A. § 1521 
(a)(b); 38 C.F.R. § 3.3 (a)(3), 3.23. 

The Appellant has not provided sufficient income financial 
information regarding her income and expenses to demonstrate that 
her net worth and her annual income is less than the applicable 
maximum annual pension rate. 

The Appellant has been advised several times that specific income 
information is needed and has responded only with general 
information.  Therefore, as she has failed to demonstrate 
eligibility for the benefit sought, death pension benefits must 
be denied as a matter of law.


ORDER

Entitlement to accrued benefits is denied. 

Entitlement to nonservice-connected death pension benefits is 
denied.


REMAND

The Appellant argues that the Veteran's death is due to cancer 
contracted as a result of exposure to Agent Orange in Vietnam.  
The Appellant asserts that the Veteran went ashore in Vietnam on 
several occasions in the performance of his duties as a radio 
operator. 

The record shows that the Veteran served in the U.S. Navy aboard 
the U.S.S. Stribling, a destroyer which was present at Yankee 
Station in the Gulf of Tonkin at various times from about 
February 1969 to August 2, 1969.




While the RO did request a search for evidence that the Veteran 
went ashore in Vietnam with negative results, VA will make as 
many requests as are necessary to obtain relevant records from a 
Federal department unless VA concludes that the records sought do 
not exist or that further efforts to obtain the records would be 
futile. 38 C.F.R. § 3.159(c)(2). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the proper Federal custodian of Naval 
records to search the deck logs of the U.S.S. 
STRIBLING (DD-867) for the period from 
February 1969 to August 2, 1969, for dates 
the ship was off the coast of Vietnam and 
whether the ship entered a South Vietnamese 
port or members of the ship's crew were sent 
ashore in South Vietnam for temporary duty. 

2.  On completion of the foregoing, the claim 
should be adjudicated.  If the decision 
remains adverse to the Appellant, then 
provide her and her representative a 
supplemental statement of the case and return 
the case to the Board.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


